Citation Nr: 0111121	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ).

4.  Entitlement to service connection for a bilateral hand 
disability, claimed as arthritis and "tingling" of both 
hands.

5.  Entitlement to service connection for urethritis.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for gastritis.

8.  Entitlement to a compensable evaluation for sinusitis.

9.  Entitlement to a compensable evaluation for status post 
excision of a ganglion cyst of the right foot.

10.  Entitlement to a compensable evaluation for status post 
excision of a carbuncle of the right arm.

11.  Entitlement to service connection for a heart murmur.

12.  Entitlement to service connection for atypical chest 
pain.

13.  Entitlement to service connection for right ventricular 
hypertrophy with non-specific T-wave changes.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to service connection for periodontal 
disease.

16.  Entitlement to service connection for varicose veins in 
both legs.

17.  Entitlement to service connection for cramping in both 
feet.

18.  Entitlement to service connection for chronic low back 
pain.

19.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to July 1980 
and from June 1981 to June 1998.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims of entitlement to service 
connection for various disabilities.  The January 1999 RO 
rating decision also granted the veteran's claims of 
entitlement to service connection for sinusitis, status post 
excision of a ganglion cyst of the right foot and status post 
excision of a carbuncle of the right arm.  Noncompensable 
disability ratings were assigned.  The veteran disagreed with 
the assigned disability ratings. 

For reasons which will be explained in the REMAND section 
below, the Board believes that additional development is 
required with respect to all claims except the claims of 
entitlement to service connection for residuals of exposure 
to asbestos, insomnia, TMJ, arthritis of the hands, 
urethritis, prostatitis, and gastritis.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has 
asbestosis or any asbestos-related disorder.

2.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has a current 
diagnosis of insomnia.

3.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has a current 
diagnosis of TMJ.

4. The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has a 
bilateral disability of the hands, to include arthritis.

5.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has 
urethritis.

6.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has 
prostatitis.

7.  The preponderance of the competent and probative evidence 
of record is against a finding that the veteran has 
gastritis.


CONCLUSIONS OF LAW

1.  Service connection for residuals of exposure to asbestos 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).

2.  Insomnia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  TMJ was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A bilateral disability of the hands, to include 
arthritis, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  Urethritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Prostatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

7.  Gastritis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of exposure to asbestos, insomnia, TMJ, arthritis 
of the hands, urethritis, prostatitis and gastritis.  

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to the veteran's service connection claims.  The Board will 
then address the issues on appeal.  For he sake of expedience 
and to avoid repetition, certain issues will be addressed 
together.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 
(2000).  That a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

For certain chronic disorders, such as arthritis and peptic 
ulcer disease, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following discharge.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).


Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Additional law, regulations and court decisions will be cited 
where appropriate below.

1.  Entitlement to service connection for residuals of 
exposure to asbestos.

Factual Background

The veteran's service medical records do not indicate that he 
was exposed to asbestos.  During service, he was not 
evaluated for pulmonary complaints, asbestos exposure or for 
any conditions found to be related to asbestos exposure.  A 
report of medical examination completed at separation is 
negative for any diagnosis or findings consistent with a 
pulmonary disorder, asbestosis or any asbestos-related 
condition.  Reports of chest x-rays obtained during service 
are also negative for any diagnoses or findings of a 
pulmonary disorder.

In July 1998, the veteran filed a claim of entitlement to 
service connection for exposure to asbestos which he claimed 
happened between 1977 and 1980.
In a letter dated in September 1998, the RO requested that 
the veteran identify precisely which disabilities he was 
claiming as a result of exposure to asbestos.  The RO also 
requested that the veteran provide as much detail as possible 
regarding his duty assignments and work history while in the 
military, and that he describe in detail the nature and 
duration of his exposure to asbestos.  The RO further 
requested that he provide any medical evidence which shows 
disabilities due to exposure to asbestos.  The RO advised the 
veteran that the best evidence would be any biopsy specimens 
showing the existence of asbestos fibers, any chest x-rays 
that have been taken since service, and the results of any 
pulmonary function tests since service.

In a response letter dated in October 1998, the veteran 
indicated that he had been exposed to asbestos while working 
as a Supply Management Craftsman in the military.  He 
reported that after several years of handling and storing 
various materials, he was informed that some of these 
materials contained asbestos and could be dangerous.  The 
veteran indicated that he was certain that exposure to these 
chemicals had affected him but that he was not certain how.  
In response to the RO's request for medical evidence, he 
reported that he had chest x-rays taken during service and 
that they should be included in his service medical records.  
He also reported that he had been treated for respiratory 
infections in the past and for "flem problems".

In the January 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestos exposure.  With respect to the asbestos claim, the 
RO determined that the record revealed no evidence of any 
chronic respiratory disability or any other disability that 
was attributed to exposure to asbestos.  The RO also 
determined that chest x-rays obtained during service were all 
found to be normal.  The RO noted that there mere exposure to 
asbestos did not constitute a disability for which service 
connection could be granted.

The following month, the veteran filed a Notice of 
Disagreement with respect to this decision.  He also 
submitted various medical records in support of his claims.  
These records are negative for any notations or findings 
regarding exposure to asbestos.  These records are also 
negative for any complaints or treatment for insomnia.

In his Substantive Appeal (VA Form 9) submitted in January 
2000, the veteran asserted that he should have been provided 
with a physical examination in regard to his various claimed 
disabilities.  He reiterated this request in a statement 
submitted in December 2000.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above.

Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases.  DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander.  Some of the major occupations involving 
asbestos exposure include work in shipyards, and accordingly, 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  In fact, many U.S. Navy veterans 
during World War II were exposed to chrysotile products, as 
well as amosite and crocidolite, since these varieties of 
African asbestosis were used extensively in military ship 
construction.

The guideline identify the nature of some asbestos-related 
diseases, and note that these asbestos fiber masses have a 
tendency to break easily into tiny dust particles that can 
float in the air, stick to clothes and may be inhaled or 
swallowed.  Inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Cancers of the larynx 
and pharynx as well as urological system (except of the 
prostate) are associated with asbestos exposure.  M21-1, part 
VI, para. 7.21(a)(1).

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  M21-1, part VI, para. 7.21(d)(1).  

Analysis

Preliminary matters

As discussed above, the VCAA provides that VA has a duty to 
notify a claimant of any information, and any medical or lay 
evidence, not previously provided that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) [to be codified as amended at 38 U.S.C. § 5103].  

The veteran was specifically informed in the September 1998 
letter from the RO of the type of information and evidence 
that would best service to substantiate his claim.  Moreover, 
the veteran was also advised by virtue of the rating decision 
and Statement of the Case issued during the pendency of the 
appeal of the type of information or evidence that would best 
service to substantiate his claims.  For these reasons, the 
Board finds that the veteran and his representative have been 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate his service connection 
claim.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The Board 
notes that the veteran's complete service medical records 
have been obtained and associated with his VA claims folder 
(with the exception of some dental records, as will be 
addressed in the remand portion of this decision).  Neither 
the veteran nor his representative have pointed to any 
additional evidence, including post-service medical records, 
which has not been obtained and which would be pertinent to 
the veteran's claim.  The Board concludes that all relevant 
evidence which is available has been obtained by the RO to 
the extent possible; consequently, there is no further duty 
to assist the appellant.

As noted above, the veteran has requested that he be provided 
with a VA examination in regard to his claim.  In this 
regard, the Board notes that the VCAA specifically requires 
that VA obtain a medical examination or opinion only when 
such examination or opinion is "necessary" in order to make 
a decision on the claim.  Such an examination or opinion is 
deemed "necessary" when the evidence of record contains 
competent medical evidence of a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military service; but does not contain 
sufficient medical evidence for the secretary to make a 
decision on the claim.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C. § 5103A].

In this case, the veteran is seeking service connection for 
exposure to asbestos.  However, as will be discussed in 
greater detail below, the veteran has not pointed to any 
specific disability relating to such exposure, and the record 
contains no competent medical evidence showing that any such 
disability exists.  As noted above, VA has a duty to obtain 
an examination or opinion only when there is competent 
medical evidence of a current disability or evidence of 
persistent or recurring symptoms of a disability.  Because 
there is no such evidence in the record, the Board finds that 
a remand of this issue in order to obtain an examination or 
medical opinion is not warranted.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C. § 
5103A]; see also Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) [holding that VA has no duty to conduct "a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim].

The Board recognizes that it has a duty to ensure that 
special development procedures applicable to asbestos-related 
claims have been followed.  See Ashford, 10 Vet. App. at 124-
125.  For example, the Board notes that rating specialists 
are to develop any evidence of asbestos exposure before, 
during and after service; and a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.  M21-1, part VI, para. 7.21(d)(1).  
As will be discussed in detail below, however, the Board is 
denying the veteran's claim on the basis that he has not 
pointed to any specific disability resulting from his claimed 
asbestos exposure.  In essence, there is no "claimed 
disease" pursuant to M21-1, part VI, para. 7.21(d)(1).  The 
question of whether or not the veteran was in fact been 
exposed to asbestos in service is moot, absent the existence 
of a disability resulting from such exposure.  

Under such circumstances, where the veteran has not pointed 
to any specific disability related to his asbestos exposure, 
the Board believes that any additional development pursuant 
to the requirements of M21-1, part VI, para. 7.21(d)(1) is 
not warranted, as such development would serve no useful 
purpose and would only impose unnecessary delay.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Because the VCAA went into effect after the SOC was issued, 
the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.  Remanding this case for readjudication would 
serve no useful purpose.  Cf. Soyini, 1 Vet. App. at 546.  
Therefore, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim without 
prejudice to the veteran.

Discussion

The veteran is seeking entitlement to service connection for 
exposure to asbestos.  He has essentially asserted that he 
was exposed to various materials containing asbestos while 
working as a Supply Management Craftsman in service.

The Board has reviewed all of the evidence of record.  See 38 
U.S.C.A. § 7104(a).  The Board notes that there is no 
evidence of record to support the veteran's assertion that he 
was exposed to asbestos during service.  In addition, the 
Board notes that the veteran did not specifically identify 
which materials that he was allegedly exposed to actually 
contained asbestos.  Nevertheless, because there is no 
affirmative evidence indicating that the veteran was not 
exposed to asbestos, and because there appears to be no 
reason to doubt his credibility in this regard, the Board 
will presume for the limited purpose of this opinion that his 
statements regarding asbestos exposure in service are 
correct.  See Pearlman v. West, 11 Vet. App. 443 (1998) 
[holding that a veteran was competent to report exposure to 
mustard gas].

Notwithstanding his assumed exposure to asbestos, however, 
the Board notes that the medical evidence of record is 
entirely negative for any indication that the veteran has 
been diagnosed with asbestosis, with any asbestos-related 
disease or for that matter any chronic pulmonary disorder.  
Indeed, the veteran has never asserted that he has any 
specific disability related to asbestos exposure.  Although 
the veteran noted in his October 1998 statement that he had 
been treated for respiratory infections and a "flem 
problem" in the past, he failed to identify any current 
respiratory or other disability for which he was seeking 
service connection based on his exposure.  In fact, although 
the veteran asserted that he had been affected by his 
exposure to materials containing asbestos, he specifically 
acknowledged that he did not know how such exposure had 
affected him. 

Although the veteran contends that he may have a disability 
related to his claimed asbestos exposure during service, it 
is now well-established that a layperson is not qualified to 
render medical opinions regarding the etiology and diagnosis 
of disorders and disabilities, and his opinion is entitled to 
no weight.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran appears to be essentially contending that he 
should be granted service connection for mere exposure to 
asbestos without any contention of a present disability.  
However, mere exposure to asbestos is not a recognized 
disability for which service connection may be granted.  In 
light of the complete absence of any indication that the 
veteran has asbestosis or some other asbestos-related 
disability, the Board must concluded that the preponderance 
of the evidence is against the veteran's claim.  See 
Rabideau, 2 Vet. App. at 144; Chelte, 10 Vet. App. at 271; 
Degmetich, 104 F.3d at 1332 [service connection may not be 
granted unless a current disability exists].  The benefit 
sought on appeal is accordingly denied. 

2.  Entitlement to service connection for insomnia.

3.  Entitlement to service connection for TMJ.

4.  Entitlement to service connection for a bilateral hand 
disability, claimed as  arthritis and "tingling" in both 
hands.

Factual Background

The veteran's service medical records reveal that in May 
1993, he complained of pain in his right ear whenever he 
opened his mouth.  Examination of the veteran's ears and 
throat was negative, except for some limitation of motion 
when he opened his mouth.  The right temporomandibular joint 
was found to be tender to palpation.  The examiner noted a 
diagnosis of TMJ.  Subsequent service medical records are 
negative for any complaints or treatment for ear pain or TMJ.

In April 1996, the veteran complained of difficulty sleeping 
and daytime drowsiness for several days.  He indicated that 
he had no history of similar complaints.  The examiner noted 
an assessment of rule out sleep apnea, and rule out 
depression and mild dysthymia.  The examiner ordered sleep 
studies and recommended that the veteran sleep with a contour 
pillow.  During a May 1996 follow-up study, the veteran 
reported that he was sleeping a bit better.  He indicated 
that he had not get any sleep studies and that he did not 
take the Prozac that had been prescribed by the examiner.  
The examiner noted an assessment of rule out sleep apnea and 
dysthymia.  The examiner recommended sleep studies and that 
the veteran take Prozac.  Subsequent service medical records 
are negative for any complaints or treatment for insomnia or 
dysthymia.  

There is no indication in the veteran's service medical 
records that he was ever evaluated for any hand or wrist 
complaints, including "tingling" in his hands, or that he 
was ever diagnosed with arthritis in any of the joints of his 
hands. 

A report of medical examination completed at separation in 
January 1998 is negative for any findings of insomnia, TMJ or 
a disorder of the hands.  The examiner found the veteran's 
mouth, throat, and upper extremities to be normal.  In a 
report of medical history completed at separation, the 
veteran reported a history of swollen or painful joints.  He 
also checked and crossed out the boxes for "yes", "no", 
and "don't know", in response to the question of whether he 
had experienced frequent trouble sleeping. 

In July 1998, the veteran filed claims of entitlement to 
service connection for insomnia and TMJ in 1995.  He also 
filed a claim of entitlement to service connection for 
"tingling" in both hands, which he believed to be an early 
sign of arthritis.  In the January 1999 rating decision which 
forms the basis of this appeal, the RO denied the veteran's 
claims of entitlement to service connection for TMJ and 
insomnia.  The RO noted that the veteran had been seen for 
complaints of jaw pain and insomnia in service in 1993 and 
1996, respectively, but found that there were no findings or 
complaints noted throughout the remainder of service.  The RO 
concluded that insomnia and TMJ had not been incurred in or 
aggravated by service.  The RO further concluded that there 
was no evidence whatsoever that the veteran had been 
diagnosed with arthritis or a neurological disability in his 
hands.

As noted above, the veteran filed a Notice of Disagreement 
with this decision in February 1999.  He also submitted 
various medical records in support of his claims.  The 
records are negative for any complaints or findings regarding 
insomnia, TMJ or a bilateral hand disability.

In his January 2000, the veteran asserted that he should have 
been provided with a physical examination in regard to his 
various claimed disabilities.  He reiterated this request in 
a statement submitted in December 2000.

Analysis

Preliminary matters

As noted above, the veteran was advised by virtue of the 
rating decision and Statement of the Case issued during the 
pendency of the appeal of the type of information or evidence 
that would best service to substantiate his claims.  For 
these reasons, the Board finds that the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his service connection claims.  Accordingly, the Board 
concludes that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is needed 
with respect to this claims under the VCAA or under any 
predecessor statute.

The Board further concludes that all relevant evidence which 
is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the appellant.  The veteran's pertinent service medical 
records have been obtained and associated with his VA claims 
folder, and neither the veteran nor his representative have 
pointed to any additional existing evidence which has not 
been obtained and which would be pertinent to the veteran's 
claim. 

With respect to the veteran's request that he be provided 
with a VA examination, as will be addressed in greater detail 
below, the Board believes that the evidence of record does 
not demonstrate that the veteran currently has diagnoses of 
insomnia, TMJ or a bilateral hand disability.  Under these 
circumstances, the Board finds that a VA physical examination 
is not warranted under the VCAA.  VA's duty to assist as 
interpreted by the Court is circumscribed and appears to 
apply to evidence which may exist and which has not been 
obtained.  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994).  By way of contrast, the veteran wishes VA to provide 
evidence which admittedly does not now exist.  As the Court 
has stated: "The VA's . . . . 'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992). 

The Board is cognizant that the RO appears to have denied the 
veteran's claims on the basis that they were not well 
grounded.  Accordingly, the Board has considered whether the 
veteran will be prejudiced by its decision to address his 
claims on the merits in the first instance.  See Bernard, 
4 Vet. App. at 393-394.
However, as explained in detail above, the Board is of the 
opinion that all notification and development actions 
required by the VCAA appear to have been completed to the 
extent necessary under the circumstances.  Remanding this 
case for readjudication in light of the new legislation would 
serve no useful purpose.  Cf. Soyini, 1 Vet. App. at 546.  
Therefore, the Board finds that it may proceed with a 
decision on the merits of the veteran's claims without 
prejudice to the veteran.  

Discussion

(i.)  Insomnia and TMJ

The Board has reviewed all of the evidence of record.  See 38 
U.S.C.A. § 7104(a).  In support of his claim, the veteran has 
pointed to his service medical records, which show that in 
May 1993, he was treated for complaints of ear pain and 
received a diagnosis of TMJ.  Similarly, these records also 
show that in April 1996, he was treated for drowsiness and 
difficulty sleeping, and received a diagnosis of insomnia, 
which was found to possibly be related to dysthymia.  

Although the veteran was treated for these claimed 
disabilities in service, the Board finds the most probative 
evidence of record to be the service medical records dated 
after he received treatment for his claimed disabilities.  In 
particular, the Board notes that no further complaints or 
treatment for either ear/jaw pain or drowsiness were noted in 
the service medical records.  These records are also negative 
for any  diagnoses of TMJ or insomnia, even by history.  The 
Board places the greatest weight on the report of medical 
examination completed at separation.  In the report of that 
medical examination no complaints or findings regarding 
insomnia were noted.  Similarly, the veteran's mouth and 
throat were found to be normal, and no complaints or findings 
regarding TMJ were noted.  

Moreover, and significantly in the judgment of the Board, 
although several post-service treatment records have been 
submitted by the veteran, these records are also negative for 
any treatment or diagnosis of insomnia or TMJ.

Although the veteran may believe that he has insomnia and 
TMJ, there is no indication in the record that he possesses 
the specialized knowledge, skill, experience, training or 
education to provide competent testimony on medical matters, 
such as a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495-496 (1992).

In light of the aforementioned evidence, which shows a 
complete absence of any subsequent complaints or treatment 
for insomnia or TMJ following his initial diagnoses, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that he has current 
diagnoses of either insomnia or TMJ.  The Court has held that 
in the absence of a current disability, a claim must fail.  
See Rabideau, 2 Vet. App. at 144; Chelte, 10 Vet. App. at 
271; Degmetich, 104 F.3d at 1332.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
insomnia and TMJ.  The benefits sought on appeal are 
accordingly denied.

(ii.)  A bilateral hand disability, claimed as arthritis with 
"tingling" in both hands

The veteran contends that he has experienced recurring 
tingling in his hands since service, which he believes to be 
an early sign of arthritis.

Having reviewed the record, the Board finds that the 
preponderance of the competent and probative evidence shows 
that the veteran does not have a current bilateral hand 
disability.  The Board finds the most probative evidence of 
record to be the veteran's extensive service medical records, 
which do not contain any competent medical evidence that the 
veteran has ever been diagnosed with arthritis in his hands 
or with any neurological or other disability of the hands.  
As noted above, his service medical records are entirely 
negative for any such diagnoses.  

Although the Board recognizes that upon the veteran's 
separation from service the examiner noted his complaints of 
sharp pain in both hands, it appears that the physician was 
unable to attribute this symptom to any identifiable 
disability. diagnosis.  In addition, although the veteran 
submitted several post-service medical records, these records 
are negative for any diagnosis of a bilateral hand 
disability.

Recently, the Court has had occasion to discuss what 
constitutes a disability.  A symptom, such as pain, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this 
instance, there are subjective complaints of pain and 
tingling in the veteran's hands without any competent medical 
evidence of underlying pathology.  Since no competent medical 
evidence of current existence of any clinical disability 
manifested primarily tingling of the hands has been 
presented, this claim must be denied.  See Rabideau, 2 Vet. 
App. at 143

Although the veteran is considered competent to report his 
symptoms, the record does not show that the veteran possess 
the requisite knowledge, skill, experience, training, or 
education to render him competent to testify as to medical 
matters, such as medical diagnoses.  Espiritu, 2 Vet. App. at 
494.  Therefore, while the veteran is competent to report 
that he experiences tingling in his hands, his assertion that 
this symptoms represent an early sign of arthritis is not 
competent and is of no probative value.

In short, the Board finds that there is no competent medical 
evidence of a currently diagnosed bilateral hand disability, 
to include arthritis.  The Court has held that in the absence 
of a current disability, a claim must be denied.  See 
Rabideau, 2 Vet. App. at 143.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
arthritis with tingling of the hands.  The claim is 
accordingly denied.

5.  Entitlement to service connection for urethritis.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for gastritis.

Factual Background

Service medical records show that in September 1981, the 
veteran was seen with complaints of urinary frequency.  The 
examiner determined it to be "very mild" and noted a 
diagnosis of urinary frequency.  In June 1986, the veteran 
reported experiencing diarrhea for several days.  The 
examiner found evidence of a boggy prostate.  A diagnosis of 
clinical prostatitis was noted.  Subsequent records are 
negative for any notations or findings regarding urinary 
frequency or prostatitis.

In July 1982, the veteran complained of a discharge from his 
penis.  The examiner noted a diagnosis of gonorrhea.  He was 
treated with penicillin.  In October 1983, the veteran again 
reported experiencing a discharge from his penis.  The 
examiner noted a diagnosis of gonorrhea.  The veteran was 
referred for treatment.

In a report of medical examination completed in November 
1988, an examiner found the veteran's genitourinary system to 
be normal.

In August 1994, the veteran complained of epigastric pain, 
nausea, and vomiting for two weeks.  The veteran denied 
alcohol problems, but it was noted that his wife reported 
that he drank two to three six packs of beer every two days.  
The examiner noted a diagnosis of abdominal pain with 
gastrointestinal bleeding secondary to alcohol abuse.

In the report of medical examination completed at separation 
in January 1998, the examiner found the veteran's 
genitourinary system to be normal.  No notations or finding 
regarding prostatitis, urethritis, or gastritis were noted.  
In a report of medical history, the same examiner who 
conducted the veteran's physical examination noted that the 
veteran had been treated for a stomach ulcer in 1995, and 
that he had experienced a full recovery, with no 
complications and no sequela.

In July 1998, the veteran filed a claim of entitlement to 
service connection for urethritis and prostatitis from 
September 1981 to June 1986.  He also filed a claim of 
entitlement to service connection for alcohol use with 
recurring stomach pains and evidence of a developmental 
ulcer.  

In the January 1999 rating decision, the RO denied claims of 
entitlement to service connection for urethritis and 
prostatitis.  The RO also denied claims of entitlement to 
service connection for alcohol abuse and for gastritis 
(claimed as an ulcer).  

In March 1999, the veteran underwent a prostate examination.  
It was noted that the veteran had no urinary complaints.  
Penile and rectal examinations were normal, and there was no 
evidence of hernias or masses found.  The physician further 
concluded that the veteran had a normal prostate examination.

Thereafter, veteran perfected a timely appeal with respect to 
the issues of entitlement to service connection for 
urethritis, prostatitis and gastritis.  No appeal was filed 
with respect to the issue of entitlement to service 
connection for alcohol abuse.  [The Board observes in passing 
that the law provides that no compensation may be paid for a 
disability which results from the veteran's own willful 
misconduct or abuse of alcohol.  See Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101- 
508, § 8052, 104 Stat. 1388, 1388- 351; 38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. §§ 3.1(n), 3.301(c) (2000)]. 

Analysis

Preliminary matters

The veteran was advised by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal of the type of information or evidence that would best 
service to substantiate his claims.  The Board finds that the 
veteran and his representative have been given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his service connection claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) [to be codified as amended at 
38 U.S.C. § 5103].  Accordingly, the Board concludes that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed with respect to 
these claims.

The Board further concludes that all relevant evidence which 
is available has been obtained by the RO to the extent 
possible; consequently, there is no further duty to assist 
the appellant.  See the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The veteran's 
complete service medical records have been obtained and 
associated with his VA claims folder.  In addition, the 
veteran has submitted recent post-service medical records, 
which have been associated with his VA claims folder.  
Neither the veteran nor his representative have pointed to 
any additional evidence, including post-service medical 
records, which has not been obtained and which would be 
pertinent to the veteran's claim. 

As will be discussed addressed in greater detail below, the 
Board believes that there is no competent medical evidence of 
record showing that the veteran currently has prostatitis, 
urethritis and/or gastritis.  For this reason, the Board 
finds that a VA physical examination is not warranted in this 
instance.  See the VCAA; Counts and Gobber, supra.  The Board 
notes in passing that the veteran apparently did undergo an 
examination of his prostate by an Air Force physician in 
March 1999.  The report of this examination has been obtained 
and associated with the claims folder.

Although the veteran's certain of the veteran's claims appear 
to have been denied by the RO as not well grounded, the Board 
finds that it may proceed with a decision on the merits of 
the claims without prejudice to the veteran.  See Bernard, 
4 Vet. App. at 393-394.  In essence, the Board is of the 
opinion that all notification and development actions 
required by the VCAA appear to have been completed to the 
extent necessary under the circumstances, and that remanding 
this case for readjudication in light of the new legislation 
would serve no useful purpose.  Cf. Soyini, 1 Vet. App. at 
546. 

Discussion

(i.)  Prostatitis and urethritis

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence is against the 
veteran's claims of entitlement to service connection for 
prostatitis and urethritis.

In regard to these claims, the Board found the most probative 
evidence of record to be the veteran's service medical 
records and the March 1999 examination report.  In 
particular, the Board notes that although the veteran was 
treated for urinary frequency and gonorrhea between 1981 and 
1982, subsequent service medical records are negative for any 
further complaints or treatment for these disabilities.  
Similarly, although the veteran was diagnosed with 
prostatitis in 1986, subsequent records reveal no further 
findings or notations regarding this disability.  In fact, in 
the report of physical examination dated in November 1988, an 
examiner specifically found the veteran's genitourinary 
system to be normal.  Furthermore, upon his separation in 
January 1998, the veteran's genitourinary system was again 
found to be normal.  The Board believes these repeated 
negative findings to be consistent with the March 1999 
examination report, in which a physician concluded that the 
veteran's prostate examination was normal.  In reaching this 
conclusion, the physician noted that examination of the 
veteran's penis was normal, and that his prostate felt normal 
without nodules or induration.

Based upon the aforementioned evidence, the Board concludes 
that the preponderance of the competent and probative 
evidence is against finding that he has current diagnoses of 
either urethritis or prostatitis.  As discussed above, the 
fact that a condition or injury occurred in service alone is 
not enough to warrant service connection; there must be a 
current disability resulting from that condition or injury..  
See Rabideau, 2 Vet. App. at 144; Chelte, 10 Vet. App. at 
271; Degmetich, 104 F.3d at 1332.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
urethritis and prostatitis.  The benefits sought on appeal 
are accordingly denied.

(ii.)  Gastritis

The Board has reviewed all of the evidence of record.  See 38 
U.S.C.A. § 7104(a).  Service medical records reflect that the 
veteran was treated for abdominal pain with gastrointestinal 
bleeding in 1994.  However, subsequent service medical 
records do not show the received any further treatment for 
abdominal pains or gastrointestinal bleeding during the 
remainder of his service.  In the report of physical 
examination completed at separation, the examiner found the 
veteran's abdomen and viscera to be normal.  The examiner 
noted that although the veteran had a history of a stomach 
ulcer, he had experienced a complete recovery with no 
complications and no sequela. In light of these reports, the 
Board concludes that the preponderance of the evidence is 
against finding that he has current a diagnosis of gastritis.  
As noted above, service connection may not be granted for a 
diagnosis of a disability by history or for symptoms 
unaccompanied by a current diagnosis.
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).
 
The Board notes that the veteran has at times contended that 
he has gastritis which  developed as a result of alcohol 
abuse in service.  As noted earlier, the Omnibus Budget 
Reconciliation Act of 1990 prohibits payment of compensation 
for a disability that is a result of a veteran's own alcohol 
abuse.  The veteran has also asserted he has gastritis which 
developed as a result of stress incurred in service.  

Although the veteran may believe that he has gastritis, and 
has attributed such to various incidents of his service, as 
discussed above there is no indication in the record that he 
possesses the specialized medical knowledge, skill, 
experience, training or education to provide competent 
testimony on medical matters, such as a medical diagnosis or 
an opinion concerning etiology.  See Espiritu, 2 Vet. App. at 
495-496.

In summary, the Board finds that the veteran does not have a 
current diagnosis of gastritis.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
gastritis.  See Rabideau, 2 Vet. App. at 144; Chelte, 10 Vet. 
App. at 271; Degmetich, 104 F.3d at 1332.  The benefit sought 
on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals of exposure 
to asbestos is denied.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for TMJ is denied.

Entitlement to service connection for a bilateral hand 
disability, claimed as arthritis and "tingling" of both 
hands, is denied.

Entitlement to service connection for urethritis is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for gastritis is denied.


REMAND

As discussed in detail above, the VCAA requires VA to make 
reasonable efforts to assist all claimants in obtaining 
evidence necessary to substantiate a claim for benefits.  See 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  Such assistance also includes providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  In accordance with this duty, and for 
the reasons and bases set forth below, the Board finds that 
additional evidentiary development is necessary before the 
veteran's claims can be adjudicated.

The VCAA further requires that VA shall notify a claimant and 
the claimant's representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  While this case is in remand status, the 
RO should review the veteran's claims file and ensure that 
all notification action required by the VCAA is completed in 
full.  In addition, the RO should also ensure that all 
relevant records have been obtained and associated with the 
veteran's claims folder, to include any recent VA or private 
treatment records.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In the interest of clarity, the Board has divided the 
remaining portion of this remand into six separate 
discussions.

Entitlement to compensable evaluations for sinusitis, status 
post excision of a ganglion cyst of the right foot, and 
status post excision of a carbuncle of the right arm.

The veteran is seeking a compensable evaluation for his 
service-connected sinusitis.  He is also seeking compensable 
evaluations for his service-connected status post excisions 
of a ganglion cyst of the right foot and a carbuncle of the 
right arm.  The veteran essentially contends that his 
disabilities are more severe than is contemplated by his 
noncompensable evaluations.

As noted above, VA has a duty to make reasonable efforts to 
assist all claimants in obtaining evidence necessary to 
substantiate a claim for benefits.  Such assistance also 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).

The Board notes that a VA examination has not been conducted 
in regard to any of the veteran's service-connected 
disabilities.  Although the veteran was apparently scheduled 
for a VA examination in order to ascertain the severity of 
his sinusitis in February 2000, a computer printout sheet 
from the VA Medical Center (VAMC) shows that this examination 
was canceled by the Medical Administration Service for the 
stated reason that the veteran had withdrawn his claim.  
Thereafter, the RO apparently rescheduled the veteran for 
another examination in regard to his sinusitis in April 2000, 
but a separate computer printout sheet from the VAMC shows 
that this examination was canceled because the veteran failed 
to report.  The veteran subsequently submitted a statement in 
December 2000, in which he reported that he had only recently 
learned of his failure to report for a scheduled VA 
examination.  He indicated that he had never received notice 
of this examination and that he was unaware that one had been 
scheduled.  He noted that he was currently in Germany, but 
that he would soon be returning to the United States.  He 
indicated that it had always been his wish to undergo a VA 
physical examination.

The Board notes that a copy of the notification letter issued 
to the veteran regarding his scheduled VA examination has not 
been associated with the claims folder.  Thus, the Board can 
find no indication that the veteran was given adequate notice 
of the scheduled examination, to include advising him of the 
consequences of a failure to report for the examination.  For 
this reason, the Board finds that a remand is warranted, in 
order to provide the veteran with the another opportunity to 
appear for another VA examination in regard to his service-
connected sinusitis.  Furthermore, the Board finds that the 
RO should ensure that the veteran is also examined for his 
service-connected status post excisions of a ganglion cyst of 
the right foot and a carbuncle of the right arm.

Although the Board believes that the veteran should be 
provided with another opportunity to appear for a VA 
examination, the Board believes that it is appropriate to 
caution the veteran as to his own responsibilities in this 
matter.  The Court has held that VA's duty to assist him in 
the development of his claim is not a one-way street, meaning 
that he cannot sit by when requested to submit additional 
evidence or to report for examination.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board expects the veteran to 
cooperate in the development of evidence pertinent to this 
case.

The Board also advises the veteran that when a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  38 C.F.R. § 3.655 (2000).

Entitlement to service connection for cramping in both feet 
and bilateral varicose veins.

The veteran's service medical records reflect that in January 
1998, he was seen with complaints of chronic right foot pain.  
It was noted that he had a history of dropping a 55-gallon 
drum on his foot many years ago.  In the report of medical 
history completed at discharge, the veteran reported that he 
experienced pain in both feet and that he had developed 
varicose veins in both legs.  Examination of the right foot 
revealed tenderness to the right forefoot with prominence.  

Thereafter, in May 1999, the veteran underwent a private 
physical examination in which he again reported experiencing 
pain in both feet.  A mass was found on the right foot, which 
the examiner determined to be ganglion.  The examiner noted 
that the cramps he experienced were partly due to the loafer 
type shoes he wore.  Upon examination, the examiner noted 
that the superficial veins were becoming "tortuous", which 
might also explain the cramping in his feet.  For his 
varicosities, the examiner advised the veteran to wear 
support hose to see if it helped his plantar arch cramps.

The Board believes that the veteran has submitted competent 
evidence suggesting that he has a current bilateral foot 
disability, in the form of the May 1999 examiner's diagnosis 
of varicosities, which the examiner concluded may in part 
account for the veteran's plantar arch cramps.  The Board 
also believes that there is evidence suggesting a link 
between this disability and service, in the form of the 
veteran's in-service reports of symptoms similar to those 
noted during his May 1999 examination.  See the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A).  
Therefore, the Board finds that a remand of these issues is 
warranted, so the RO can provide the veteran with an 
examination that addresses the nature and etiology of the 
veteran's claimed cramping in both feet and bilateral 
varicose veins.

Entitlement to service connection for a heart murmur, 
atypical chest pain, right ventricular hypertrophy with non-
specific T-wave changes, and hypertension.

The Board believes that a brief discussion regarding the 
medical evidence underlying these claims would be 
appropriate.

The veteran's service medical records reflect that throughout 
1979, he complained of pain and tightness in his chest.  
Examination and testing revealed no evidence of 
cardiovascular disability.  Subsequent service medical 
records indicate that the veteran continued to complain of 
chest pain periodically until his discharge from service in 
1998.  Several examiners noted that the etiology of the 
veteran's chest pain was unknown, and one examiner indicated 
that the pain may be due to anxiety. 

During service, several electrocardiograms (ECG) were 
obtained, which showed a normal study.  However, an ECG 
performed in January 1984 showed evidence of right axis 
deviation and right ventricular hypertrophy.  An EKG 
performed in October 1988 also showed evidence of right axis 
deviation and possible right ventricular hypertrophy.  A 
subsequent ECG study obtained in May 1993 showed no evidence 
of right ventricular hypertrophy.  Upon the veteran's 
separation from service in January 1998, an examiner found 
his heart to be normal, but determined that he had a 
"borderline ECG".  The report of ECG dated in January 1998 
contains findings of sinus tachycardia, rightward axis, and 
borderline ECG.

The Board notes that the veteran's service medical records 
reveal evidence of occasional elevated blood pressure 
readings throughout service, but contain no indication that 
he was ever diagnosed with hypertension.  These records also 
show that the veteran was found on several occasions to have 
a heart murmur.  For example, a January 1983 clinical note 
shows that the veteran was found to have a low-grade systolic 
murmur.  Similarly, in October 1996, the veteran was again 
found to have an innocent systolic murmur of no hemodynamic 
significance.  The Board notes that a post-service 
examination conducted in March 1999 revealed evidence of 
elevated blood pressure.

Based on the evidence discussed above, the Board believes 
that there is ambiguity in the record regarding whether or 
not the veteran has a cardiovascular disability, and, if so, 
the nature and etiology of such disability.  The Board finds 
believes that it would be inappropriate to address any of the 
veteran's aforementioned claims, until such time as the 
veteran is provided with a VA cardiovascular examination.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).

Entitlement to service connection for periodontal disease.

The veteran is seeking entitlement to service connection for 
periodontal disease.  He contends that he was treated for 
severe periodontal disease while on active duty, and that he 
had a number of teeth pulled as a result.

The Board notes that there are no service dental records 
dated after July 1980 presently associated with the veteran's 
VA claims folder.  A physical profile serial report dated in 
January 1996 contains a notation that the veteran had 
undergone the removal of 4 teeth and that he was in dental 
Class III corrected status.  Another physical profile dated 
in January 1996 contains a notation that the veteran was in 
dental Class III for severe periodonitis.  In the report of 
medical history completed at separation, it was noted that 
the veteran had been treated for gum disease in 1997, and 
that he had nine teeth pulled.  The report of physical 
examination conducted at separation contains no findings or 
other information pertinent to the veteran's teeth.

The VCAA requires VA to make reasonable efforts to obtain 
relevant records that the claimant adequately identifies and 
authorizes VA to obtain.  The VCAA further provides that 
whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A). As noted above, some of the veteran's 
service dental records are not associated with his claims 
folder.  Thus, in compliance with the requirements of the 
VCAA, the Board finds that a remand of this issue is 
warranted so the RO in order to allow the opportunity to 
obtain the veteran's complete service dental records.

The Board notes that while this case is in remand status, the 
RO remains free to undertake any additional evidentiary in 
order to ensure full compliance with the requirements of the 
VCAA, to include providing the veteran with a VA dental 
examination if deemed necessary.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C. § 
5103A].

In January 1999 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for periodontal 
disease on the basis that such disease is not considered a 
disabling condition subject to compensation under VA laws.  
While it is true that service connection is not available for 
periodontal disease for the purpose of obtaining 
compensation, the Board notes that periodontal disease may be 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 U.S.C.A. § 1712 (West 1991 & Supp 1999); 
38 C.F.R. §§ 3.382(a), 4.149, 17.161 (effective prior to June 
8, 1999); 38 C.F.R. § 3.381 (effective after June 8, 1999).  
The Board finds that while this claim is in remand status, 
the RO should readjudicate the veteran's claim of entitlement 
to service periodontal disease, with specific consideration 
given to the issue of entitlement to service-connection 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See Mays v. 
Brown, 5 Vet. App. 302 (1993) [holding that a claim for 
service connection for a dental disorder raises a claim for 
outpatient dental treatment].

Entitlement to service connection for chronic low back pain.

The veteran's service medical records reflect that in January 
1998, he reported a one-year history of chronic low back 
pain.  In a clinical note dated in January 1998, an examiner 
noted a diagnosis of myofascial low back pain.  Other 
examiners during this period also noted diagnoses of chronic 
low back pain and mechanical low back pain.  In a report of 
medical examination completed at separation, an examiner 
noted that the veteran had a history of low back strain in 
1994.  The examiner noted that examination had revealed 
evidence of right low back pain and tenderness, with left L-5 
rotation restriction.  

The Board is of the opinion that the diagnosis of left L-5 
rotation restriction obtained at discharge arguably provides 
competent evidence of a low back disability.  Accordingly, 
the Board finds that a remand of this issue is warranted, in 
order to provide the veteran with a VA examination that 
addresses the nature and etiology of his claimed low back 
disorder.

Entitlement to service connection for tinnitus.

The veteran is seeking entitlement to service connection for 
tinnitus.  He contends that he has experienced a recurring 
ringing in his ears since service, and that he believes that 
this ringing is due to exposure to loud aircraft while 
working as a supply specialist in the Air Force.

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
However, in Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
the Court held that a lay person is considered competent to 
testify as to the symptoms of a disability, such as pain.  
The Court also held that the veteran's disability in that 
case, pes planus, is of the type that "lends itself to 
observation by a lay witness".  

There is no indication in the record that the veteran has 
been diagnosed with tinnitus.  However, the veteran has 
reported experiencing a recurring ringing in both ears since 
1994.  Tinnitus has been defined by the Court as a ringing, 
buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 
196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  In this instance, the Board believes that the 
veteran's claimed disability is of the type that lends itself 
to observation by a lay witness.  Because the veteran has 
pointed to a specific in-service event, noise exposure, as 
being the cause of his claimed tinnitus, the Board believes 
that a VA examination is necessary under the provisions of 
the VCAA in order to determine whether the veteran in fact 
has tinnitus, and, if so, whether such disability is the 
result of noise exposure in service.  See the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C. § 
5103A].

Accordingly, this case is remanded for the following actions:

1.  The RO should attempt to obtain the 
veteran's complete service dental 
records.  If for any reason these records 
are unavailable, such should be noted in 
the claims folder.

2.  The RO should contact the veteran and 
his representative and inform them of the 
type of evidence that would best serve to 
substantiate his claims.  As part of this 
notice, the RO should specifically 
request that the veteran provide the 
names and addresses of any additional 
health care providers who may possess 
additional records pertinent to his 
claims which are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of any 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.

3.  The veteran should be afforded a VA 
compensation and pension physical 
examination.  The veteran's claims folder 
and a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner must respond to the specified 
inquiries and state the rationale for any 
and all opinions expressed.  Any 
diagnostic tests and studies deemed 
necessary by the examiner in order to 
respond to the specified inquiries should 
be conducted.  If deemed to be necessary 
by the examiner, specialist consultations 
should be scheduled.  The report of the 
examination should be associated with the 
claims folder.  

a.) After a review the veteran's medical 
history, the examiner (or specialist 
consultant) should offer an opinion as to 
the approximate date of onset of any 
diagnosed cardiovascular disorder and 
whether it is at least as likely as not 
that any diagnosed cardiovascular 
disorder is related to the veteran's 
military service.

b.) The examiner should also be asked to 
determine the extent of impairment caused 
by the veteran's service-connected 
sinusitis.  The examiner should attempt 
to identify the extent to which the 
veteran has received antibiotic treatment 
for sinusitis and the existence of any 
symptoms, including headaches, pain, 
purulent discharge or crusting.  The 
examiner should also comment on whether 
any chronic osteomyelitis requiring 
repeated curettage is apparent.  

c.) The examiner should also describe any 
scars and discuss the extent of any 
impairment caused by the veteran service-
connected status post excision of a 
ganglion cyst of the right foot and 
status post excision of a carbuncle of 
the right arm.  

d.) The examiner should also be asked to 
specify whether examination reveals any 
evidence of varicose veins in the 
veteran's legs.  If found, the examiner 
should review the evidence of record and 
determine the most likely etiology of the 
veteran's varicose veins.  In addition, 
the examiner should also specifically 
comment on whether any medically 
identifiable cause exists for the 
veteran's complaints of cramping in his 
feet and if so what that cause is.

e.) The examiner (or specialist 
consultant) should also identify any 
disorders of the low back and express an 
opinion as to whether it is at least as 
likely as not that any such disorder is 
related to the veteran's service.

f.) The examiner (or specialist 
consultant) should also offer an opinion 
as to the existence and, if diagnosed, 
the etiology of the veteran's claimed 
tinnitus, to include noise exposure 
during service.

4.  Following completion of the 
foregoing, the RO should review the 
veteran's VA claims folder and ensure 
that all developmental and notification 
actions required by VCAA have been 
completed in full.  Thereafter, the RO 
should readjudicate the veteran's claims, 
taking into consideration the provisions 
of the VCAA.   If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



